— Order unanimously affirmed without costs. Memorandum: Family Court properly denied respondent’s objections to the findings and order of the Hearing Examiner. Respondent’s contention that his support obligation should be reduced because his yearly income had steadily declined is raised for the first time on appeal and thus is unpreserved for our review (see, Matter of Latrice R., 93 AD2d 838, lv denied 59 NY2d 604; Matter of Van Alstyne v David Q., 92 AD2d 971, 972). If we were to reach it, we would find that respondent’s support obligation was correctly calculated under the Child Support Standards Act (Family Ct Act § 413). The fact that the order of support may work some hardship on respondent does not compel the conclusion that it is unjust or inappropriate, especially given the disparity of income between respondent and petitioner (see, Family Ct Act § 413 [1] [f] [10]). (Appeal from Order of Oswego County Family Court, Roman, J. — Child Support.) Present — Callahan, J. P., Green, Pine, Boehm and Davis, JJ.